Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Gourley on 2/12/2021.
The application has been amended as follows: 
Claims 6-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Maher (2014/0087340) discloses a method for stimulating a vestibular/visual/vascular system in a human subject (subject rotated in the yaw, pitch, and roll axes for a three dimensional rotational system; rotation of the subject provides visual and vascular stimulation as well) (para. 0033 0096) comprising: securing the human subject to a chair (202), wherein the chair is contained within: a pitch frame that rotates the chair about a pitch axis (221; roll support frame that allows the chair to rotate about pitch axis), a yaw frame (220; pitch support frame is operable linked to base through yaw shaft), and a roll mechanism that rotates about a roll axis (226; roll shaft) (para. 0056, 0058); wherein the pitch (204), roll (224) and yaw (206) 
Epley et al. (7,559,766) teaches a vestibular stimulation apparatus comprising a roll frame and a yaw frame, wherein the yaw frame is contained within the roll frame such that when the roll frame is rotated around the roll axis, the yaw frame will also be rotated about the roll axis (vestibular treatment; second frame is rotatable within the truss frame) (col. 3, lines 26-35; col. 5, lines 25-40).
However, the prior art of record does not specifically disclose the combined method as disclosed/taught above with the steps of rotating to provide a stimulation vector which is initially biased to stimulate a healthy part of the vestibular system and then the stimulation vector is changed to incorporate a sensitive part of the vestibular system.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrick et al. ("The Effect of Off Vertical Axis and Multiplanar Vestibular Rotational Stimulation on Balance Stability and Limits of Stability", Nova Science Publisher, Funct Neurol Rehabil Ergon 2013;3(2-3):341-360) discloses rotational stimulation of the vestibular system specifically controlling the head pitch and yaw to control the specific area of the vestibular system that is stimulated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/Primary Examiner, Art Unit 3785